Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 1 of 22 Page ID #:7647
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 2 of 22 Page ID #:7648
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 3 of 22 Page ID #:7649
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 4 of 22 Page ID #:7650
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 5 of 22 Page ID #:7651
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 6 of 22 Page ID #:7652
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 7 of 22 Page ID #:7653
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 8 of 22 Page ID #:7654
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 9 of 22 Page ID #:7655
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 10 of 22 Page ID
                                 #:7656
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 11 of 22 Page ID
                                 #:7657
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 12 of 22 Page ID
                                 #:7658
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 13 of 22 Page ID
                                 #:7659
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 14 of 22 Page ID
                                 #:7660
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 15 of 22 Page ID
                                 #:7661
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 16 of 22 Page ID
                                 #:7662
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 17 of 22 Page ID
                                 #:7663
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 18 of 22 Page ID
                                 #:7664
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 19 of 22 Page ID
                                 #:7665
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 20 of 22 Page ID
                                 #:7666
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 21 of 22 Page ID
                                 #:7667
Case 2:16-cv-06603-PSG-PLA Document 231 Filed 12/02/19 Page 22 of 22 Page ID
                                 #:7668
